DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Table 2 and its description is unclear.  The numbers (in the table) associated with each recording head and respective cleanings is confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, it is unclear how the determiner is actually selecting one of the heads when the determination is preset.  
With regard to claim 17, it is unclear what is meant by presetting an order of priority of the heads based on which the one of the heads to be cleaned is selected.  What is the purpose of presetting the priority?  How can the priority be preset when the printhead has not be selected yet (in real-time)?
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2021/126252A1 to Bordone et al. “Bordone.”
With regard to Claim 13, Bordone teaches (fig. 1) maintenance method comprising: discharging liquid from a plurality of heads for printing [0011]; determining a cleaning time when a cleaner cleans one of the heads [0048]; selecting the one of the heads to be cleaned by the cleaner [0021]; controlling the heads to interrupt printing at the cleaning time; controlling the cleaner to clean the one of the heads [0034-0036 and 0064-0065]; and controlling the heads to resume printing when the cleaner finishes cleaning the one of the heads [0009]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/126252A1 to Bordone et al. “Bordone” as modified by JP 2013163301A to Kuroda et al. “Kuroda.”
With regard to Claim 1, Bordone teaches (fig. 1) a maintenance device (130) comprising:
a plurality of heads (125) configured to discharge liquid for printing [0022]; 
a cleaner (170) configured to selectively clean the heads [0021]; 
a cleaning controller (190) configured to control the cleaner (170) [0036]; 
a determiner (190) configured to determine a cleaning time when the cleaner cleans one of the heads [0034-0036 and 0064-0065].
Bordone teaches the claimed invention, except for an interruption-resumption controller configured to control the heads to interrupt printing at the cleaning time and resume printing when the cleaner finishes cleaning the one of the heads, the cleaning controller configured to control the cleaner to clean the one of the heads whenever the interruption-resumption controller controls the heads to interrupt printing at the cleaning time.
However, Kuroda teaches an interruption-resumption controller (23) configured to control the heads to interrupt printing at the cleaning time and resume printing when the cleaner finishes cleaning the one of the heads, the cleaning controller (28) configured to control the cleaner to clean the one of the heads whenever the interruption-resumption controller (23) controls the heads to interrupt printing at the cleaning time [0027, 0028 and 0032]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bordone with the teachings of Kuroda to provide an inkjet printer which is allowed for cleaning of an inkjet head by a simple operation at user's option even during printing (Abstract: Problem to be Solved).
With regard to Claim 9, Bordone teaches the claimed invention, except for wherein the cleaner includes: a wiper configured to wipe the one of the heads; and a sucking portion configured to suck the liquid from the one of the heads.
However, Kuroda teaches wherein the cleaner includes: a wiper configured to wipe the one of the heads; and a sucking portion configured to suck the liquid from the one of the heads [0029].  The same motivation applies as discussed in claim 1.
With regard to Claim 10, Bordone teaches the claimed invention, except for wherein the cleaning controller is configured to control the cleaner to perform a first cleaning including a wiping process in which the wiper wipes the one of the heads.
However, Kuroda teaches wherein the cleaning controller is configured to control the cleaner to perform a first cleaning including a wiping process in which the wiper wipes the one of the heads [0029].  The same motivation applies as discussed in claim 1.
With regard to Claim 11, Bordone teaches the claimed invention, except for wherein the cleaning controller is configured to control the cleaner to perform a second cleaning including a sucking process in which the sucking portion sucks the liquid from the one of the heads and the wiping process in which the wiper wipes the one of the heads.
However, Kuroda teaches wherein the cleaning controller is configured to control the cleaner to perform a second cleaning including a sucking process in which the sucking portion sucks the liquid from the one of the heads and the wiping process in which the wiper wipes the one of the heads [0029].  The same motivation applies as discussed in claim 1.
With regard to Claim 12, Bordone teaches a liquid discharge apparatus (100) comprising the maintenance device according to claim 1 as discussed in claim 1 above.
With regard to Claim 18, Bordone teaches non-transitory recording medium storing a plurality of instructions which, when executed by at least one processor, causes the at least one processor to perform a method [0023-0024 and 0026], the method comprising: discharging liquid from a plurality of heads for printing [0025]; determining a cleaning time when a cleaner cleans one of the heads [0034-0036 and 0064-0065]; selecting the one of the heads to be cleaned by the cleaner [0021, 0034-0036 and 0064-0065].
	Bordone teaches the claimed invention, except for controlling the heads to interrupt printing at the cleaning time; controlling the cleaner to clean the one of the heads; and controlling the heads to resume printing when the cleaner finishes cleaning the one of the heads. 
However, Kuroda teaches controlling the heads to interrupt printing at the cleaning time; controlling the cleaner to clean the one of the heads; and controlling the heads to resume printing when the cleaner finishes cleaning the one of the heads [0027, 0028 and 0032]. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bordone with the teachings of Kuroda to provide an inkjet printer which is allowed for cleaning of an inkjet head by a simple operation at user's option even during printing (Abstract: Problem to be Solved).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 2-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 2-7 is the inclusion of the limitations further comprising: a plurality of covers configured to cover the plurality of heads, respectively; and a plurality of counters configured to count decapping times that elapse continuously after the covers are removed from the heads, respectively, during printing.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The primary reason for the allowance of Claims 14-16 is the inclusion a method steps further comprising: counting a decapping time that elapses continuously after a plurality of covers is removed from the plurality of heads, respectively, during printing; and determining the cleaning time based on the decapping time. It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 8 is the inclusion of the limitations wherein the determiner is configured to select the one of the heads to be cleaned by the cleaner based on an order of priority preset for the heads.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 17 is the inclusion a method steps further comprising presetting an order of priority of the heads based on which the one of the heads to be cleaned is selected.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 11135850 discloses a head cleaning device includes: a cleaning member that comes into contact with a nozzle surface of an inkjet head from which ink is ejected, and performs a cleaning operation of cleaning the nozzle surface; and a hardware processor that controls the cleaning operation, wherein the hardware processor brings the nozzle surface of the inkjet head heated and the cleaning member into contact with each other, the hardware processor maintains the contact until a temperature of the nozzle surface that has decreased to a temperature below a threshold due to the cleaning member being brought into contact therewith reaches a temperature equal to or higher than the threshold, and the hardware processor controls the cleaning operation after the temperature of the nozzle surface has reached a temperature equal to or higher than the threshold.
US 2018/0370239 discloses an inkjet recording apparatus according to the present disclosure executes a first wiping operation in a case where the count value counted by the count unit is higher than a first threshold value while the recording operation is being performed and execute a second wiping operation when the recording operation completes in a case where the count value counted by the count unit is higher than a second threshold value. The inkjet recording apparatus also executes the second wiping operation when the first wiping operation has been performed while the recording operation is being performed.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853